UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4295
NELSON PEREZ, a/k/a Pop, a/k/a Eric
Epps,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-94-41)

                  Submitted: September 13, 2001

                      Decided: September 25, 2001

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Edward H. Childress, Charlottesville, Virginia, for Appellant. Ruth
Plagenhoef, United States Attorney, Jean Barrett Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. PEREZ
                               OPINION

PER CURIAM:

   Nelson Perez appeals the twenty-four-month prison sentence the
district court imposed after revoking his supervised release. Perez
asserts that the sentence was plainly unreasonable because it exceeded
the eight-to-fourteen month sentence suggested under U.S. Sentencing
Guidelines Manual § 7B1.4, p.s. (2000). Perez also claims that the
court failed to consider the availability of a substance abuse treatment
program and other factors in 18 U.S.C.A. § 3553(a) (West 1985 &
Supp. 2001) before imposing sentence. We affirm.

   After a thorough review of the record, we conclude that the district
court did not abuse its discretion in sentencing Perez to a twenty-four-
month term of imprisonment. See United States v. Davis, 53 F.3d 638,
642 (4th Cir. 1995) (providing standard of review). We also find that
the district court properly considered the factors set forth in § 3553(a).
Id. ("A court need not engage in ritualistic incantation in order to
establish its consideration of a legal issue. It is sufficient if . . . the
district court rules on issues that have been fully presented for deter-
mination. Consideration is implicit in the court’s ultimate ruling.").

   Accordingly, we affirm Perez’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED